DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 12/09/2020 has been entered. Claim(s) 1, 3, 4, 11, 13 and 14 is/are currently amended. Claim(s) 2, 5, 6, 12, 15 and 16 has/have been canceled. New claim(s) 23-26 has/have been added. Claim(s) 1, 3-4, 7-11, 13-14, 17-26 is/are pending.

Objections Withdrawn
Objections to the claims not reproduced below has/have been withdrawn in view of the amendments to the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 7-11, 17, 19-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0173629 A1 (previously cited, Corl) in view of US 2009/0247947 A1 (previously cited, Pepper); or alternatively, over Corl in view of Pepper and US 2015/0073336 A1 (Moehle).
Regarding claims 1 and 21, Corl teaches/suggests a catheter for measuring a fractional flow reserve, the catheter comprising:
a proximal shaft (Fig. 3, proximal portion 250);
a distal shaft (Fig. 3, distal portion 260; shown in more detail in, e.g., Figs. 15-17) defining a guidewire lumen configured to receive a guidewire therein (lumen 803, 903; Abstract, wherein the lumen is sized and shaped to allow the passage of a guidewire therethrough) and including a proximal wall portion (Fig. 17, portion of distal shaft having sensor 300b, or corresponding portion of Figs. 15-16), a middle wall portion configured to extend across an intra-stenosis lumen of a stenosis of a patient vessel (Figs. 15-17, portion of distal shaft disposed across stenosis and/or between pressure sensors), and a distal wall portion (Figs. 15-17, portion of distal shaft having sensor 300 or 300a); 

at least one skive in the middle wall portion configured to reduce a cross sectional area of the middle wall portion and extending radially through the middle wall portion exposing the guidewire lumen (perfusion port(s) 802, 902; ¶ [0009] wherein the perfusion port(s) can include an aperture extending through the wall from the outer surface of the body to the lumen), thereby enabling blood flow through the guidewire lumen when the guidewire is removed (¶ [0073]; ¶ [0078]; etc.). 
Corl does not teach the catheter further comprises at least one stiffening wire embedded in a wall of the distal shaft at the middle wall portion and configured to increase columnar strength of the distal shaft at the middle wall portion. 
Pepper discloses a side aperture region in a catheter has a reduced cross section that tends to be a weak point in the structure, and reinforcement in this area is often required (¶ [0004]), disclosing a catheter comprising a shaft (Fig. 2, distal body 66) including a proximal wall portion, a middle wall portion (e.g., Figs. 2-11, wherein aperture 33 is located), and a distal wall portion (Figs. 2-11, wherein the proximal and distal wall portions surround the middle wall portion); at least one skive in the middle wall portion (aperture 33); and at least one stiffening wire embedded in a wall of the distal shaft at a middle wall portion thereof and configured to increase columnar strength of the distal shaft at the middle wall portion, wherein the at least one stiffening wire is embedded in a same section of the middle wall portion as the at least one skive is located (Figs. 2-11, stiffening members 64 embedded in the distal body 66, particularly Fig. 8, which shows the stiffening members are embedded at the portion of the shaft having aperture 33). 
i.e., where a port(s) is/are present) to avoid excessive bending and possible failure (Pepper, ¶ [0056]). 
While Corl as modified discloses ports/skives may be provided along the length of the middle wall portion (e.g., Figs. 16 and 17, where a plurality of perfusion ports 902 are provided at least at each end of the middle wall portion disclosed across the stenosis as well as in the central portion of the middle wall portion), Corl as modified does not expressly teach a single skive extends longitudinally along an entire length of the middle wall portion. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify at least one skive of Corl to extend longitudinally along an entire length of the middle wall portion because Applicant has not disclosed that skive length provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with, e.g., multiple ports/skives provided along the length of the middle wall portion, as disclosed by Corl because either embodiment decreases the effective cross-sectional area of the middle wall portion, thereby improving the accuracy in measuring the pressure drop across a lesion (Corl, ¶ [0065]). 
Alternatively/Additionally, Corl expressly discloses the middle wall portion may include any number and arrangement of ports, wherein the port(s) may be of varied shapes and sizes e.g., the volume of fluid allowed to pass therethrough, relieving the cross-sectional diameter burden of the catheter across the stenosis), the specific claimed length (i.e., across the entire middle wall portion) would have been obvious because it has been held that the discovery of optimum or workable ranges, amounts and/or proportions by routine experimentation is not inventive. See MPEP 2144.05(II).
Further alternatively/additionally, Corl suggests one larger port as a suitable alternative to a plurality of smaller ports (¶ [0065]). Similarly, Moehle teaches/suggests a catheter comprising at least skive, similarly indicating a single skive/opening extending longitudinally along an entire portion of the catheter (e.g., Fig. 18) and a plurality of circular skives/openings provided in said section (e.g., Fig. 20) as suitable alternatives to permit fluid flow into a central lumen. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the catheter of Corl with at least one skive extending longitudinally along an entire length of the middle wall portion, as opposed to a plurality of smaller skives provided across the length of said portion (e.g., Corl, Figs. 16-17), as taught/suggested by Corl and/or Moehle as a simple substitution of one suitable skive arrangement for another to yield no more than predictable results. See MPEP 2143(I)(B)). 
Regarding claims 11 and 22, Corl teaches/suggests a method for calculating fractional flow reserve in a vessel using a catheter (pressure-sensing catheter 800, 900), the method comprising:
delivering a distal shaft of the catheter (Fig. 3, distal portion 260; shown in more detail in, e.g., Figs. 15-17) to a treatment site in the vessel via a guidewire (¶ [0074] wherein the catheter etc.), the distal shaft defining a guidewire lumen configured to accommodate the guidewire (lumen 803, 903; Abstract, wherein the lumen is sized and shaped to allow the passage of a guidewire therethrough) and having a distal wall portion (Figs. 15-17, portion of distal shaft having sensor 300 or 300a), a middle wall portion (Figs. 15-17, portion of distal shaft disposed across stenosis and/or between pressure sensors), and a proximal wall portion (Fig. 17, portion of distal shaft having sensor 300b, or corresponding portion of Figs. 15-16), the middle wall portion having at least one skive reducing a cross sectional profile of the distal shaft at the middle wall portion and extending radially through the middle wall portion to expose the guidewire lumen (perfusion port(s) 802, 902; ¶ [0009] wherein the perfusion port(s) can include an aperture extending through the wall from the outer surface of the body to the lumen), the catheter including a pressure sensor coupled to the distal wall portion (Figs. 15-17, pressure sensor 300 or 300a), wherein the distal shaft is delivered to the treatment site such that the distal wall portion is disposed on a distal side of a stenosis of the vessel, the skive of the middle wall portion is disposed through an intra-stenosis lumen of the stenosis, and the proximal wall portion is disposed on a proximal side of the stenosis of the vessel (e.g., Figs. 15-17),
retracting the guidewire to permit blood flow through the exposed guidewire lumen prior to measuring a distal pressure (¶ [0076] retracting or withdrawing the guidewire proximally to expose the perfusion port before obtaining the distal pressure measurement; ¶ [0081]; etc.); 
measuring the distal pressure distal of the stenosis using the pressure sensor (¶ [0076] obtaining a distal pressure measurement; ¶ [0081]; etc.);
measuring a proximal pressure proximal of the stenosis (¶ [0077] obtaining a proximal pressure measurement; ¶ [0081]; etc.); and
etc.). 
Corl does not teach the catheter further comprises at least one stiffening wire embedded in a wall of the distal shaft at the middle wall portion and configured to increase columnar strength of the distal shaft at the middle wall portion. 
Pepper discloses a side aperture region in a catheter has a reduced cross section that tends to be a weak point in the structure, and reinforcement in this area is often required (¶ [0004]), disclosing a catheter comprising a shaft (Fig. 2, distal body 66) including a proximal wall portion, a middle wall portion (e.g., Figs. 2-11, wherein aperture 33 is located), and a distal wall portion (Figs. 2-11, wherein the proximal and distal wall portions surround the middle wall portion); at least one skive in the middle wall portion (aperture 33); and at least one stiffening wire embedded in a wall of the distal shaft at a middle wall portion thereof and configured to increase columnar strength of the distal shaft at the middle wall portion, wherein the at least one stiffening wire is embedded in a same section of the middle wall portion as the at least one skive is located (Figs. 2-11, stiffening members 64 embedded in the distal body 66, particularly Fig. 8, which shows the stiffening members are embedded at the portion of the shaft having aperture 33). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of the method of Corl with at least one stiffening wire embedded in a wall of the distal shaft at the middle wall portion where the at least one skive is located and configured to increase columnar strength of the distal shaft at the middle wall portion as taught and/or suggested by Pepper in order to provide reinforcement of the distal shaft at the i.e., where a port(s) is/are present) to avoid excessive bending and possible failure (Pepper, ¶ [0056]). 
While Corl as modified discloses ports/skives may be provided along the length of the middle wall portion (e.g., Figs. 16 and 17, where a plurality of perfusion ports 902 are provided at least at each end of the middle wall portion disclosed across the stenosis as well as in the central portion of the middle wall portion), Corl as modified does not expressly teach a single skive extends longitudinally along an entire length of the middle wall portion. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify at least one skive of Corl to extend longitudinally along an entire length of the middle wall portion because Applicant has not disclosed that skive length provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with, e.g., multiple ports/skives provided along the length of the middle wall portion, as disclosed by Corl because either embodiment decreases the effective cross-sectional area of the middle wall portion, thereby improving the accuracy in measuring the pressure drop across a lesion (Corl, ¶ [0065]). 
Alternatively/Additionally, Corl expressly discloses the middle wall portion may include any number and arrangement of ports, wherein the port(s) may be of varied shapes and sizes (¶ [0066]). Corl further suggests the size of the port(s) affects the volume of fluid allowed to pass therethrough, and (¶ [0065] plurality of smaller apertures vs. larger aperture allowing passage of a volume of fluid). As Corl teaches/suggests the size of the skive (which is a function of its length) provides a quality which can be optimized (e.g., the volume of fluid allowed to pass therethrough, relieving the cross-sectional diameter burden of the catheter across the stenosis), the specific i.e., across the entire middle wall portion) would have been obvious because it has been held that the discovery of optimum or workable ranges, amounts and/or proportions by routine experimentation is not inventive. See MPEP 2144.05(II).
Further alternatively/additionally, Corl suggests one larger port as a suitable alternative to a plurality of smaller ports (¶ [0065]). Similarly, Moehle teaches/suggests a catheter comprising at least skive, similarly indicating a single skive/opening extending longitudinally along an entire portion of the catheter (e.g., Fig. 18) and a plurality of circular skives/openings provided in said section (e.g., Fig. 20) as suitable alternatives to permit fluid flow into a central lumen. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the catheter of Corl with at least one skive extending longitudinally along an entire length of the middle wall portion, as opposed to a plurality of smaller skives provided across the length of said portion (e.g., Corl, Figs. 16-17), as taught/suggested by Corl and/or Moehle as a simple substitution of one suitable skive arrangement for another to yield no more than predictable results. See MPEP 2143(I)(B)). 
Regarding claims 7 and 17, Corl as modified teaches/suggests the stiffening wire extends past the middle wall portion into at least one of the proximal wall portion and the distal wall portion (Pepper, Figs. 2-11, ¶ [0008] where stiffening wires extend from proximal to the aperture to a point distal of the aperture). 
Regarding claims 9 and 19, Corl as modified teaches and/or suggests the catheter further comprises at least one pressure sensor wire extending through the proximal wall portion, the middle wall portion, and the distal wall portion, the at least one pressure sensor wire being coupled to the pressure sensor (Fig. 5, sensor wire 420 embedded into wall 222 or disposed in a channel 415 within wall 222). 
Regarding claims 10 and 20, Corl as modified teaches/suggests the at least one skive is further configured to reduce a portion of an intra-stenosis lumen blocked by the catheter when the middle wall portion is deployed across a vascular stenosis (¶ [0065] wherein the perfusion ports improve the accuracy in measuring the pressure drop across a lesion because the pressure drop attributable to the catheter itself would be lessened by decreasing the effective cross-sectional area of the device; ¶ [0073]; ¶ [0076]; ¶ [0078]; etc.). 
Regarding claims 23 and 25, Corl as modified teaches/suggests the limitations of claims 1 and 11, as discussed above, but does not expressly teach the at least one skive extends a varying depth into the distal shaft relative to the diameter of the distal shaft along the length. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the catheter of Corl with the at least one skive extending a varying depth into the distal shaft relative to the diameter of the distal shaft along the length because Applicant has not disclosed that the claimed arrangement provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant appears to disclose the varying depth skives and single depth skives as suitable alternatives (e.g., Fig. 2). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with a non-varying depth skive because either arrangement decreases the effective cross-sectional area of the middle wall portion, as discussed above. 
Alternatively/Additionally, Moehle teaches/suggests a catheter comprising a distal shaft including at least one skive extending radially through the catheter wall portion exposing a central lumen (opening permitting fluid communication with a lumen), wherein the skive extends a varying depth into the catheter shaft relative to the diameter of the distal shaft along the length etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the catheter of Corl with the at least one skive extending a varying depth into the distal shaft relative to the diameter of the distal shaft along the length as taught/suggested by Moehle as a simple substitution of one known skive/port for exposing a lumen and permitting fluid flow thereto for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 3-4, 13-14, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corl in view of Pepper (or Corl in view of Pepper and Moehle) as applied to claim(s) 1 and 11 above; or alternatively, over Corl in view of Pepper (or Corl in view of Pepper and Moehle) as applied to claim(s) 1 and 11 above, and further in view of US 2005/0222532 A1 (Bertolero).
Regarding claims 3 and 13, Corl as modified teaches/suggests the limitations of claims 1 and 11, as discussed above, and further discloses the at least one skive includes a plurality of skives arranged around a circumference of the distal shaft (¶ [0066] wherein perfusion ports may be arranged around the circumference of the catheter). Corl does not expressly teach each of the plurality of skives extend along a same length of the middle wall portion. However, as noted above, Applicant has not disclose that the length of the skive, or each of a plurality of skives being of the same length, provides an advantage, is used for a particular purpose, or solves a stated problem. Accordingly, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the catheter of Corl with the plurality of skives extending along a same length of the middle wall portion. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have 
Alternatively/Additionally, Bertolero teaches/suggests a catheter comprising a plurality of skives extending radially through the catheter wall exposing a central lumen, wherein the plurality of skives extend along a same length of the catheter (openings 40 communicating with channel 34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the catheter of Corl with the plurality of skives extending along a same length of the catheter as taught and/or suggested by Bertolero as a simple substitution of one known skive/port arrangement for exposing a lumen and permitting fluid flow thereto for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claims 4 and 14, Corl as modified teaches/suggests the limitations of claims 1 and 11, as discussed above, and further discloses the at least one skive includes a plurality of skives arranged around a circumference of the distal shaft (¶ [0066] wherein perfusion ports may be arranged around the circumference of the catheter). Corl does not expressly teach each of the plurality of skives extend along a same length of the middle wall portion. However, as discussed above with respect to claims 3 and 13, there is insufficient evidence to suggest that this feature is any more than a mere matter of design choice. Additionally, Bertolero teaches and/or suggests this arrangement of skives as a suitable alternative. Corl as modified does not teach each of the plurality of skives is angled on the surface of the distal shaft with respect to a central longitudinal axis of the distal shaft. 
Alternatively/Additionally, Moehle teaches/suggests a catheter comprising a distal shaft including at least one skive extending radially through the catheter wall portion exposing a central etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the catheter of Corl with each of the plurality of skives being angled on the surface of the distal shaft with respect to a central longitudinal axis of the distal shaft as taught/suggested by Moehle in order to impart a directional component to fluid flow in and out of the skive (Moehle, ¶ [0050]) and/or as a simple substitution of one known skive/port arrangement for exposing a lumen and permitting fluid flow thereto for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 24 and 26, Corl as modified teaches/suggests the limitations of claims 1 and 11, as discussed above, and further discloses the at least one skive includes a plurality of skives arranged around the circumference of the distal shaft (¶ [0066] wherein perfusion ports may be arranged around the circumference of the catheter). Corl as modified does not expressly teach each of the plurality of skives is configured as a slot skive parallel to the central longitudinal axis of the distal shaft. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the catheter of Corl with the plurality of skives is configured as a slot skive parallel to the central longitudinal axis of the distal shaft because Applicant has not disclosed that skive shape or relative orientation on the distal shaft length provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant discloses the skive(s) may comprise any suitable shape and may be parallel or angled with respect to the central longitudinal axis of the distal shaft. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the plurality of skives suggested by Corl 
Alternatively/Additionally, Bertolero teaches/suggests a catheter comprising a plurality of skives arranged around the circumference of the catheter and extending radially through the catheter wall exposing a central lumen, wherein the plurality of skives are configured as slot skives parallel to the central longitudinal axis of the distal shaft (e.g., Fig. 8, openings 40 communicating with channel 34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the catheter of Corl with the plurality of skives being configured as slot skives parallel to the central longitudinal axis of the distal shaft as taught/suggested by Bertolero as a simple substitution of one known skive/port arrangement for exposing a lumen and permitting fluid flow thereto for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corl in view of Pepper (or Corl in view of Pepper and Moehle) as applied to claim(s) 1 and 11 above; or alternatively, over Corl in view of Pepper (or Corl in view of Pepper and Moehle) as applied to claim(s) 1 and 11 above, and further in view of US 2005/0267408 A1 (previously cited, Grandt).
Regarding claims 8 and 18, Corl as modified teaches/suggests the limitations of claims 1 and 11, as discussed above, but does not expressly teach the stiffening wire terminates at a proximal end and a distal end of the middle wall portion. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the catheter of Corl with the stiffening wire terminating at a 
Alternatively/Additionally, Grandt teaches and/or suggests a catheter comprising at least one skive (guidewire port 30a) at a middle portion (intermediate section); and at least one stiffening wire at the middle wall portion configured to increase columnar strength of the distal shaft at the middle wall portion (intermediate stiffening member 42), wherein stiffening wire terminates at a proximal end and a distal end of the middle wall portion (¶ [0121] wherein intermediate stiffening member 42 preferably extends across guidewire port 30a). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the catheter of Corl with the stiffening wire terminating at a proximal end and a distal end of the middle wall portion as taught and/or suggested by Grandt as a simple substitution of one known stiffening wire arrangement for another to yield no more than predictable results (e.g., reducing bending and/or failure at the skive location). See MPEP 2143(I)(B).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant contends the previously relied upon prior art does not teach the skive as claimed (Remarks, pgs. 7-9). The examiner respectfully disagrees, and first notes etc. of ports expressly illustrated. Additionally, as there is no disclosed advantage or benefit to a skive that extends over the entire length of the middle wall portion, there is insufficient evidence to indicate this claimed proportion is any more than a mere matter of design choice. The skives of Corl are disclosed as providing the same benefit as the skive of Applicant's invention, i.e., reducing the cross-sectional profile of the tubular shaft to increase accuracy of pressure measurements obtained distal to a stenosis. Further additionally, Corl discloses the plurality of skives may be included along the length of the middle wall portion (i.e., a port at each end and at least one port therebetween, Figs. 16-17). Both Corl and Moehle suggest one long skive as a suitable alternative to a plurality of smaller skives, such that it would have been an obvious modification to substitute one skive extending over the entire middle wall portion for the plurality of smaller skives over that same area (e.g., as illustrated in Figs. 16-17 of Corl). Lastly, Corl additionally suggests the size of the skive(s), which is a function of its length, affects the volume of blood allowed to pass through the opening, suggesting the size of the skive provides a quality that may be optimized by routine experimentation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Meredith Weare/Primary Examiner, Art Unit 3791